Citation Nr: 0833774	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left anterior and 
posterior neck scar residuals, claimed to be the result of 
shell fragment wounds.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDING OF FACT

Resolving reasonable doubt in the appellant's favor, left 
anterior and posterior neck scar residuals are due to in-
service shell fragment wounds.  


CONCLUSION OF LAW

Left anterior and posterior neck scar residuals, claimed to 
be the result of shell fragment wounds, were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.



Factual Background

The veteran alleges that he has left anterior and posterior 
neck scarring due to in-service shell fragment wounds.  He 
adds these residuals are manifested by pain, numbness, and 
neuropathy.  

The veteran's service medical records, including July 1969 
enlistment and June 1971 separation examination reports, make 
no mention of shell fragment wound scarring in the neck area.  

Beginning in July 1970, the appellant was hospitalized for 22 
days for right hand and left third toe infections.  Physical 
examination while hospitalized revealed a normal neck.  The 
records for this term note that the appellant had a shell 
fragment removed from his hand four months prior.

In August 1970, three days after being discharged from the 
hospital, the appellant was treated for a large furuncle at 
the left neck.  Whether the furuncle was in the anterior or 
posterior neck position was not specified.  He was treated 
several days later and the wound was indurated, drained, and 
dressed with gauze.  He was provided Erythromycin.  An 
undated consultation sheet shows a provisional diagnosis of 
furuncle left neck and face secondary to acne infection.  
Service connection is in effect for a left neck furuncle.  

The veteran informed VA in October 2007 that he was treated 
for his wounds at An Hoa Base in Vietnam.  He claims 
alternatively that the wounds were incurred on June 17, 1970 
or during an ambush in August 1970.  

In March 2008 the National Personnel Records Center was 
contacted in an attempt to obtain active duty inpatient 
clinical records dated from May 1, 1970, to July 1, 1970, 
from the An Hoa Base in Vietnam.  The Center responded in 
June 2008 that the search was conducted but that no records 
were located.  

Postservice complaints of neck scars are first documented in 
a May 1983 VA orthopedic examination report.  The veteran 
gave a history of shell fragment wounds to his neck, left and 
right side.  He added that he was treated by a corpsman and 
returned to duty.  He later developed an infection which was 
treated outside of Vietnam, in Guam.  Examination showed one 
V-shaped scar on the left neck, about two to three 
centimeters in size.  A diagnosis pertaining to the veteran's 
neck was not provided.  

A September 2005 VA progress note shows that the veteran 
informed the examiner he had incurred multiple service-
related shrapnel wounds.  Clinical findings of a one inch 
scar on the left posterior neck "due to shrapnel wound," 
and a shrapnel exit wound at the right posterior neck 
measuring one half of an inch.  Anterior/posterior neck 
shrapnel wound site pain/neuropathy as diagnosed.  The 
examiner opined that it was "as likely as not" that these 
conditions were related to shrapnel wounds sustained while 
the veteran served in Vietnam.  

In the course of a September 2005 VA post traumatic stress 
disorder examination the veteran gave a history of in-service 
shrapnel wounds incurred in August 1970.  Through and through 
scarring from the left anterior neck to the right posterior 
neck was essentially reported.  The examiner cited a one inch 
scar to the veteran's left anterior neck due to shrapnel 
wound which was treated with gauze packing, and a one-half 
inch exit wound at the right posterior neck.  The veteran 
complained of tenderness at both entry and exit wound sites.  

The December 2005 VA skin examination report shows that the 
veteran's claims folder was not available to the examiner.  
The veteran provided a history of a left anterior neck scar 
as a result of having a furuncle drained while on active 
duty.  He indicated that the scar was painful.  The left 
anterior scar was two centimeters in length and a half 
centimeter in width.  It was hypopigmented, and minimally 
tender to palpation.  No ulceration was indicated.  The 
diagnoses included anterior left neck scars.  

The report of a February 2006 VA skin examination report 
notes that the veteran's claim file was available to, and 
reviewed by, the examiner in the course of the examination.  
The veteran provided a history of shrapnel wounds to his left 
neck, as a result of which he developed a furuncle which was 
incised and drained.  Examination showed two neck scars.  The 
examiner opined that the scars located over the veteran's 
left anterior neck, in both the upper and lower portion, were 
related to the history of entry and exit wounds.  The 
diagnoses included left anterior scar, lower.  The examiner 
commented that by means of the veteran's history this was an 
entrance wound that was complicated with the development of a 
furuncle.  Also diagnosed was a left anterior neck scar, 
upper side, described as an exit wound.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran served in Vietnam where he was wounded in action 
and was awarded both the Purple Heart and the Combat Action 
Ribbon.  

In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Service connection of such a disease or injury may 
be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  Initially, VA must determine whether the 
veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  
If a veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in service, then the veteran has 
produced "satisfactory evidence" to satisfy the first step 
under the statute.  This determination requires the 
credibility of the veteran's evidence to be judged standing 
alone and not weighed against contrary evidence.

In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United 
States Court of Veterans Appeals found that, in determining 
whether documents submitted by a veteran constitute 
"satisfactory" evidence under 38 U.S.C.A. § 1154(b), the VA 
may properly consider "internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists. At this point, a factual presumption arises that the 
alleged injury or disease is service-connected.  Id.

It is in the third step under Collette that VA is to weigh 
evidence contrary to that which established the presumption 
of service connection.  If VA meets its burden of presenting 
clear and convincing evidence to the contrary, the 
presumption of service connection is then rebutted.

In this case, a September 2005 VA progress note, as well as a 
February 2006 VA examination report offer medical opinions 
that the veteran's neck scar was caused by a shrapnel wound 
sustained in combat service.  This evidence is internally 
consistent, facially plausible, and consistent with other 
evidence of record, including the veteran's lay contentions 
which he has presented since 1983.  As a result, the Board 
concludes that the veteran has submitted satisfactory 
evidence to satisfy the first step under Collette.

This evidence is consistent with the circumstances, 
conditions, and hardships of the veteran's service.  While 
the veteran's service medical records do not document a neck 
wound at discharge, it is also evident that the scar caused 
by the service connected furuncle was also not recorded at 
discharge.  In finding that the veteran has offered 
satisfactory evidence of service incurrence of a shrapnel 
wound, which is consistent with the circumstances, 
conditions, and hardships of his service, the Board accepts 
the veteran's evidence as sufficient proof of service 
connection for left anterior and posterior neck scar 
residuals. At this point a presumption of service connection 
arises.

In analyzing the record pursuant to the third step in 
Collette, the Board finds no clear and convincing evidence to 
the contrary which rebuts the presumption of entitlement to 
service connection for left anterior and posterior neck scar 
residuals,.  While there are no service medical records 
documenting the wound, their absence is not fatal.  In 
combat, Navy corpsman do not have the luxury of recording 
every wound suffered by the Marines they serve with.  
Moreover, the mere fact that the scar was not mentioned at 
discharge is not fatal, as is evident by the RO's grant of 
service connection for a furuncle scar that also was not 
noted at discharge.  Finally, the Board find highly probative 
the appellant's consistent account of events since 1983.  
Accordingly, the Collette presumption of service connection 
is not rebutted, and service connection is warranted for left 
anterior and posterior neck scar residuals, claimed to be the 
result of shell fragment wounds.  38 U.S.C.A. § 1154.


ORDER

Entitlement to service connection for left anterior and 
posterior neck scar residuals, claimed to be the result of 
shell fragment wounds, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


